t c memo united_states tax_court robert j sugarman petitioner v commissioner of internal revenue respondent docket no filed date robert r elliott for petitioner linda ann love and joseph m abele for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined deficiencies in petitioner's federal_income_tax an addition_to_tax and an accuracy-related_penalty as follows addition_to_tax penalty year deficiency sec_6651 sec_6662 dollar_figure dollar_figure dollar_figure big_number --- --- all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated the issues for consideration are whether amounts paid_by petitioner to his former wife in and were alimony whether petitioner was entitled to a deduction for schedule c interest_expense for his taxable_year in excess of that allowed by respondent whether petitioner is liable for an addition_to_tax under sec_6651 for the taxable_year and whether petitioner is liable for the accuracy- related penalty under sec_6662 with respect to the underpayment_of_tax resulting from deducting interest_expense in excess of that allowed by respondent findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and attached exhibits are incorporated herein by this reference petitioner resided in pineville pennsylvania at the time the petition was filed in this case petitioner robert j sugarman is an attorney petitioner and m colleen sugarman colleen were married on date subsequent to their marriage petitioner and colleen purchased all references to alimony mean alimony as defined by sec_71 of the internal_revenue_code unless otherwise indicated property in pineville pennsylvania pineville property which they owned jointly at some point in the relationship marital difficulties arose in date petitioner and colleen entered into a separation agreement the agreement the agreement includes inter alia custody provisions support and alimony provisions and property distribution provisions the property distribution provisions provide in part for the sale of the pineville property those provisions also provide for colleen to receive specified amounts from the sale and contingent possibilities if no sale is completed the agreement further states that it shall be binding and shall inure to the benefit of the parties hereto and their respective heirs executors administrators successors and assigns pursuant to its terms and the subsequent divorce decree the agreement was incorporated into but not merged with the divorce decree approximately month later petitioner and colleen were divorced pursuant to a decree dated date on date petitioner offered to pay colleen in return for her interest in the pineville property a lump sum of dollar_figure and dollar_figure over years in equal monthly installments of dollar_figure in date petitioner and colleen entered into an agreement entitled addendum to property settlement dated date between robert j sugarman and m colleen sugarman the addendum which modified the agreement the addendum was written expressly to replace the provisions of the agreement which appear as paragraph a under the heading property distribution provisions pursuant to the addendum colleen agreed to convey all of her right title and interest in the pineville property to petitioner and petitioner agreed to pay colleen dollar_figure paid in a lump sum of dollar_figure with the balance payable in equal monthly installments without interest in order to secure these payments petitioner was required to and did execute a mortgage in favor of colleen on the pineville property on his federal_income_tax returns for the years and petitioner deducted the payments made pursuant to the addendum along with other_payments as alimony none of the claimed alimony deductions except those pursuant to the addendum are at issue in this case respondent determined that the amounts paid pursuant to the addendum were part of a property settlement and not alimony payments further petitioner deducted dollar_figure as interest_expense on schedule c of his federal_income_tax return for the taxable_year respondent disallowed dollar_figure of the claimed interest_expense petitioner admitted at trial that he could not substantiate that his business_interest expense exceeded the amount allowed by respondent respondent has not questioned whether the amounts deducted as alimony were actually paid opinion sec_215 permits a deduction for the payment of alimony during a taxable_year sec_215 defines alimony as alimony which is includable in the gross_income of the recipient under sec_71 sec_71 defines alimony or separate_maintenance as any cash payment meeting the four criteria provided in subparagraphs a through d of that section accordingly if any portion of the payments made by petitioner sec_71 provides b alimony or separate_maintenance payments defined --for purposes of this section-- in general --the term alimony_or_separate_maintenance_payment means any payment in cash if-- a such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument b the divorce_or_separation_instrument does not designate such payment as a payment which is not includible in gross_income under this section and not allowable as a deduction under sec_215 c in the case of an individual legally_separated from his spouse under a decree of divorce or of separate_maintenance the payee spouse and the payor spouse are not members of the same household at the time such payment is made and d there is no liability to make any such payment for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse fails to meet the four enumerated criteria that portion is not alimony and is not deductible by petitioner neither of the parties argues that the requirements of subparagraphs a b and c of sec_71 have not been satisfied their disagreement focuses on the provisions of subparagraph d petitioner contends that had colleen died before the end of the stream of payments under pennsylvania law the liability to make the payments would have terminated respondent contends that if colleen had died prior to the end of the payment stream her estate would have had a valid claim to the continued payments under pennsylvania law therefore we must look to pennsylvania law to determine whether petitioner's liability for the payments called for under the addendum terminates at the death of the payee spouse 81_tc_614 affd without published opinion 829_f2d_39 6th cir pennsylvania family law sec_71 requires that the payor spouse must not be liable for any payments under the divorce_or_separation_instrument after the death of the payee spouse under div pa code sec_508 the right to receive alimony pursuant to the alimony and support provisions of the divorce code shall cease upon the death of the payee party thus if any of the disputed payments are alimony under pennsylvania law that portion would satisfy the sec_71 requirement that the payment obligations terminate on the death of the payee spouse div pa code sec_104 defines alimony as an order for support granted by this or any other state to a spouse or former spouse in conjunction with a decree granting a divorce or annulment in the instant case the agreement and subsequent divorce decree provide that the agreement is incorporated not merged into the decree therefore the agreement retains its identity as a contract and does not become a court order d'huy v d'huy a 2d pa super ct sonder v sonder a 2d pa super ct additionally there was no alimony order by the pennsylvania court that granted the divorce because neither the agreement nor the addendum is an order for support the payments made pursuant to them are not alimony under pennsylvania divorce law thus pennsylvania divorce law does not provide that these payments will terminate on the death of the payee spouse instead pennsylvania law requires that these payments are enforceable as a contract d'huy v d'huy supra pincite the property settlement agreement remains an enforceable contract not subject_to unilateral modification as a court order additionally div pa code sec_401 c specifically states in the absence of a specific provision to the contrary appearing in the agreement a provision regarding the disposition of existing property rights and interests between the parties alimony alimony pendente lite counsel fees or expenses shall not be subject_to modification by the court therefore in order for the payments to qualify as alimony within the requirements of sec_71 pennsylvania contract law must provide that the payments to be made under the addendum would terminate upon colleen's death pennsylvania contract law and liability under the addendum it is settled that if a property settlement agreement containing support provisions survives as an enforceable contract it is governed by the law of contracts ballestrino v ballestrino a 2d pa super ct citations omitted the addendum does not explicitly state whether the payments therein described are for months absolute or for months only if colleen survives the addendum reads wife will convey all of her right title and interest in and to the real_estate situate sic and known a sec_4532 smith road pineville pennsylvania to husband for the sum of forty thousand dollars dollar_figure simultaneously with the delivery of the deed to husband or his counsel husband shall pay wife the sum of twenty thousand dollars dollar_figure the balance of twenty thousand dollars dollar_figure shall be paid to wife in twenty-four equal installments the above-quoted section is clear on its face colleen is required to perform and petitioner is required to perform there are no ambiguities or conditions this is in contrast to cunningham v commissioner tcmemo_1994_474 where the court found a provision to be ambiguous on the issue of terminability that provision read as follows husband shall pay to wife for her support and maintenance the sum of dollar_figure per month on the tenth day of each month for months id fn ref omitted the court found that the provision was ambiguous because it was unclear whether husband's liability to pay was for months absolute or whether it was contingent on wife's need for support and maintenance and therefore the court looked to extrinsic evidence to determine intent in the instant case we are faced with no such ambiguity to the contrary the payments were specifically required to be secured_by petitioner furthermore while petitioner contends that the payments were intended to prop up colleen neither the agreement nor the addendum provide for modification of the payments if she should become self- sufficient before the end of months similarly they did not provide for modification if colleen's needs remained unchanged at the end of months when the terms of the writing are clear the addendum contains a provision which reads to secure payment of the twenty thousand dollars dollar_figure to wife husband shall execute a mortgage on said premises in wife's favor which shall be delivered to wife simultaneously with her delivery of the deed to husband said mortgage shall provide for a day written notice of default prior to foreclosure and unambiguous the court need only examine the writing mcmahon v mcmahon a 2d pa super ct further proof that the payments were intended to be made for months absolute is at page eight of the agreement which contains a clause labeled agreement binding on heirs binding on heirs clause that provides this agreement shall be binding and shall inure to the benefit of the parties hereto and their respective heirs executors administrators successors and assigns respondent argues that this provision which also applies to the addendum provides that if colleen died before the payments were completed her estate would have a claim upon the remaining payments petitioner contends that this clause only provides that the contract does not terminate upon death but only the rights that were intended to survive the death of one of the parties would inure to the benefit of the other's estate if petitioner's position was correct and the binding on heirs clause did not address the payments due under the addendum the usefulness of such a clause would be eliminated petitioner's argument would lead to the proposition that if a given provision is not explicitly referred to in a binding on heirs clause or expressly written to continue after the death of one of the parties then an intent inquiry must be made however the contract provides that the benefits will inure to the parties' respective heirs executors administrators successors and assigns we see no reason to hold that this provision is without force colleen relinquished a valuable property interest in the pineville property and in return took back an interest in a stream of payments secured_by a mortgage the contract provides for this new interest to inure to the benefit of colleen's heirs as we have already stated there is no ambiguity in the agreement or addendum as to the payments in dispute and therefore there is no need to look to extrinsic evidence in interpreting the contract even if there was an ambiguity in the agreement or addendum the extrinsic evidence that is in the record before this court would favor a finding that the parties intended a property settlement that would require payments to continue beyond colleen's death based upon our analysis of pennsylvania law and the relevant provisions of the agreement and addendum we conclude that the payments at issue would not have terminated at colleen's death instead we find that had colleen died prior to the end of the payment stream her estate would have had a valid claim for the remainder of the payments accordingly we find that thesepayments in the nature of a property settlement are not alimony and therefore are not deductible see kohn v kohn a 2d pa super ct parol evidence is admissible to resolve the ambiguity but not to alter the terms of the contract respondent also argues that petitioner's execution of a continued interest_deduction petitioner admitted at trial that to the extent that his interest_deduction exceeded that allowed by respondent it could only be substantiated by a schedule of expenses petitioner bears the burden_of_proof rule a 290_us_111 the schedule of expenses if it had been admitted at trial is not sufficient to meet this burden and therefore we find for respondent on this issue 105_tc_324 summary schedules did not demonstrate taxpayer's entitlement to claimed deductions addition_to_tax under sec_6651 sec_6651 imposes an addition_to_tax for failure_to_file a return on the date prescribed determined with regard to any extension of time for filing unless it is shown that such failure is due to reasonable_cause and not due to willful neglect the taxpayer has the burden_of_proof to show the addition is improper 469_us_241 respondent determined that petitioner's federal_income_tax return was due after extension on date petitioner has stipulated that he filed his federal_income_tax continued debt_instrument ie the mortgage is not a payment in cash as required under sec_71 because of our finding in the previous sections that the payments would not have terminated upon colleen's death and are therefore not alimony this argument is now moot return for on date petitioner did not offer any evidence on the issue at trial nor address it in his briefs therefore we consider him to have conceded his liability for the delinquency addition penalty under sec_6662 sec_6662 imposes a penalty in an amount equal to percent of the portion of the underpayment_of_tax attributable to one or more of the items set forth in sec_6662 including negligence or disregard of the rules or regulations respondent determined that a portion of the underpayment of petitioner's tax was due to negligence or intentional_disregard_of_rules_and_regulations sec_6662 petitioner bears the burden_of_proof on the penalty issue rule a 85_tc_934 the accuracy-related_penalties of sec_6662 do not apply with respect to any portion of an underpayment if it is shown that there was reasonable_cause for such portion and the taxpayer acted in good_faith with respect to such portion sec_6664 petitioner conceded at trial that he could not substantiate his interest_deduction beyond what had already been allowed by respondent petitioner has offered no evidence that he was not negligent in deducting the excess_amount or that he had reasonable_cause to do so in fact petitioner's briefs fail to address the negligence issue at all we cannot be sure that petitioner intended to abandon the issue but in any case respondent's determination of the applicable penalty must be sustained with respect to the underpayment for the improper interest_deduction as petitioner has not met his burden_of_proof on this matter to reflect the foregoing decision will be entered for respondent
